Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       25-JAN-2019
                                                       02:01 PM



                          SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                      IN THE MATTER OF THE
         TRUST AGREEMENT DATED JUNE 6, 1974, AS AMENDED


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
      (CAAP-XX-XXXXXXX; TRUST NOS. 14-1-0019 and 14-1-0097)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
      (By: Nakayama, Acting C.J., Pollack, and Wilson, JJ.,
  Circuit Judge Chang, in place of Recktenwald, C.J., recused,
  and Circuit Judge Nakasone, in place of McKenna, J., recused)

          Petitioner-Appellant Association of Apartment Owners of
Discovery Bay’s application for writ of certiorari, filed on
November 28, 2018, is hereby rejected.
          DATED:   Honolulu, Hawai#i, January 25, 2019.
                                 /s/ Paula A. Nakayama
                                 /s/ Richard W. Pollack
                                 /s/ Michael D. Wilson
                                 /s/ Gary W.B. Chang
                                 /s/ Karen T. Nakasone